Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 10, 2019

The Court of Appeals hereby passes the following order:

A20A0673. STANLEY STEED et al. v. MASTEC NORTH AMERICA, INC. et
    al.

      Following plaintiffs Stanley Steed, Constance Steed, and Steed’s Service
Company, Inc.,’s dismissal of all claims in this civil case, defendants Mastec North
America, Inc., Ace American Ins. Company, and Esis, Inc. filed a motion for attorney
fees pursuant to OCGA § 9-15-14. The trial court granted the motion, and the
plaintiffs filed this direct appeal. We lack jurisdiction.
      Appeals from orders granting or denying attorney fees and litigation expenses
under OCGA § 9-15-14 must be made by discretionary application, not direct appeal.
See OCGA § 5-6-35 (a) (10). The plaintiffs’ failure to comply with the discretionary
review procedure deprives us of jurisdiction over this appeal. See Capricorn Systems
v. Godavarthy, 253 Ga. App. 840 (560 SE2d 730) (2002); Jones v. Padgett, 186 Ga.
App. 362, 363 (2) (367 SE2d 88) (1988). Accordingly, this appeal is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/10/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.